Citation Nr: 1720727	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-18 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial schedular rating for left knee arthritis, prior to November 1, 2010.

2.  Entitlement to a higher initial extraschedular rating for left knee arthritis.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and F.V.


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for degenerative arthritis of the left knee, rated as 10 percent disabling, effective April 11, 2008.

A May 2011 rating decision granted a 100 percent rating from November 1, 2010, to December 31, 2011, due to left knee replacement surgery in November 2010, granted a 30 percent rating for prosthetic replacement of the knee joint and painful motion due to arthritis, effective January 1, 2012, and resumed a separate 10 percent rating for degenerative arthritis.

The Veteran appeared at a hearing before the undersigned at the RO in July 2014.  A transcript of the hearing is associated with the claims file. 

In February 2015, the Board granted a 20 percent rating for locking, pain, and effusion in the left knee joint, from April 11, 2008 to October 31, 2010, maintained a 100 percent rating from November 1, 2010 to December 31, 2011, due to left knee replacement surgery in November 2010, granted an increase rating to 60 percent for status post total left knee replacement, effective January 2012, and remanded the issues of entitlement to a higher initial rating for arthritis of the left knee on a schedular basis, prior to November 1, 2010; and for an extraschedular rating for left knee arthritis for further development. 

In January 2016, the Veteran filed for entitlement to TDIU.  The Veteran contends that his service-connected disabilities render him unemployable.  As entitlement to TDIU is part and parcel of the Veteran's claim for increased schedular and extraschedular ratings for his left knee disabilities see Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is an element of the appeal.  


FINDINGS OF FACT

1.  Prior to November 1, 2010, left knee arthritis was demonstrated by X-ray findings, with painful motion; flexion and extension were otherwise within normal limits.

2.  The left knee arthritis disability has not caused reduction in average earning capacity beyond the percentage ratings since that date.

3.  The percentage criteria for TDIU were met as of January 1, 2012; however, the Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment consistent with his education and occupational experience until November 6, 2015.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for left knee arthritis were not met prior to November 1, 2010.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5060, 5061 (2016).

2.  The criteria for an extraschedular rating for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321 (2016).

3.  The criteria for entitlement to a TDIU have been met since November 6, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has the duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, and thereby rendering section 5103(a) notice no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning VA's duty to assist, VA has obtained the Veteran's Social Security records, post-service VA and private treatment records, and his lay statements and argument.  The Veteran has identified no other outstanding evidence, to include any other medical records, that could be obtained to substantiate his claims, and the Board is also unaware of any such outstanding evidence.

The Veteran was afforded VA examinations in January 2010, January 2013, August 2013, May 2015 and March 2016.  The Board observes that the findings contained within the corresponding examination reports are adequate for adjudicatory purposes.  It appears these examiners were aware of the Veteran's pertinent medical history, and rendered relevant findings responsive to the key medical questions at issue in this appeal, to include range of motion assessments and the level of impairment caused by pain, weakness, fatigue or incoordination.  

There has been no allegation of any deficiency in the assistance provided to the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).



II. Ratings

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 (2016).  

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

 The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).
The RO has rated the Veteran's left knee disability under DC 5010 for degenerative arthritis and DC 5257-5055 for other impairment of the knee and knee replacement (prosthesis).

Schedular rating for left knee arthritis, prior to November 1, 2010

Under DC 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.  Here, the appropriate limitations of motion codes for the knee are DCs 5260 and 5261.  38 C.F.R. § 4.71a.  

Under DC 5260, a noncompensable (0 percent) rating is assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating is warranted for limitation of flexion of the leg to 45 degrees.  A 20 percent rating is warranted for limitation of flexion of the leg to 30 degrees.  A 30 percent rating is warranted for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a noncompensable (0 percent) rating is assigned for limitation of extension of the leg to 5 degrees.  A 10 percent rating is assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating is assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating is assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating is assigned for limitation of extension of the leg to 30 degrees.  A 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.  A 30 percent 

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for a disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

The Veteran had a VA examination in January 2010.  X-rays of the left knee showed advanced osteoarthritis and degenerative arthritis changes with decreased motion.  His left knee ROM flexion was limited to 120 degrees, with pain at 90 degrees; and his left knee extension went to 0 degrees.  After repetitive use, his left joint function was additionally limited by pain, fatigue, weakness, lack of endurance and pain had the major functional impact.  He reported experiencing flare-ups precipitated by physical activity, which were alleviated by rest and medication.  He indicated functional impairment described as pain, swelling, unable to do long walks and run/jog, limitation of motion of the joint.  It was also noted that the Veteran's usual occupation was moderately impaired due to limitation from jumping, running, and walking for long periods of time.  The examiner found the Veteran's condition moderately limited his daily activity.

In March 2015, the Board remanded the issue of entitlement to an increased rating for left knee arthritis, prior to November 1, 2010, to obtain examination findings as to whether, and to what extent, there was additional limitation of motion due to flare ups of his left knee.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca, 8 Vet. App. 202, 205-6 (1995); 38 C.F.R. §§  4.40, 4.45, 4.59.  The examiner was directed to provide an opinion as to limitation of motion during flare-ups, and to estimate the additional limitation of motion that would occur during such periods.  The Board noted that if the examiner was unable to provide the opinion, the RO was to obtain a retrospective medical opinion as to the degree of additional limitation of motion during flare-ups of the left knee disability prior to this time period.

Post remand, the Veteran's private treatment records were received for the time period of June 2003 to March 2016.  In February 2006, the Veteran received a prescription from Dr. S.H. for Celebrex for degenerative joint disease issues.  In August 2008, the Veteran reported a fall three weeks prior.  In June 2009, Dr. S.H. noted that the Veteran was suffering from left knee arthritis and had trouble walking properly.  Finally, in April 2010, Dr. S.H. advised the Veteran to follow up with the hospital for left knee evaluation.   

The RO obtained a May 2015 VA medical opinion, which reported that in a January 2010 examination, the Veteran had left knee arthritis and reported flare-ups as often as one time per day, and each time lasted two hours with severity of pain at 10 on the scale of 1 to 10.  During flare-ups there was functional impairment due to pain and swelling; and he could not forward flex, as there were limitations in ROM.  The examiner noted that pain significantly limited the Veteran's knee movement when his joints were used repeatedly over time or during flare-ups; and that there was likely an additional 5 degree loss in left knee flexion and extension due to pain.  This means that, even after repeated use and flare-ups, the Veteran likely had normal ROM.

Based upon these findings, for the entire increased rating period (prior to November 1, 2010), the evaluative framework of the assignment of 10 percent rating for left knee arthritis should remain in effect.  The Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his left knee disability.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Likewise, an assignment of a rating in excess of 10 percent for arthritis of the left knee is not warranted under DCs 5260 and 5261 as the evidence does not show flexion limited to 30 degrees or extension limited to 15 degrees, warranting a rating higher than 10 percent.

Extraschedular rating for left knee arthritis

The Veteran contends that his left knee disabilities have resulted in symptomatology not contemplated by the diagnostic criteria including frequent sleep disturbances due to pain and a loss of balance due to a shortened left leg.  He also testified that his left knee disability interfered with his employment; causing him to reduce the number of hours he worked per week and frequently using vacation and sick leave to recover from flare-ups from his left knee.  He also stated he sought medical care on a routine basis to drain fluid from his knee and was hospitalized due to knee replacement surgery.

In October 2016, VA's Director of Compensation considered and denied entitlement to an extraschedular rating for left knee arthritis.  The Board, therefore, has jurisdiction over this aspect of the Veteran's claim.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In Kuppamala, the Court said that the justiciable standard limiting the Secretary's discretion for assignment of an extraschedular rating, was that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.

The Veteran's employment records show that he retained his job as an environmental specialist from May 1998 through November 2015, when he retired.  There is no evidence of missed work, lost time at work, excessive absences or any change in duties or other interference due to his left knee disabilities.

The medical records show no reference to outpatient visits or procedures; and the only hospitalization noted was in November, 2010, when he had a total left knee replacement and was in receipt of a 100 percent rating.  There were no additional emergency room visits or other hospitalizations shown before or after this period.  The November 2010 hospitalization period does not constitute "frequent periods of hospitalization" and the lack of documentation noting missed work or excessive absences does not show impairment of average earning capacity beyond that contemplated by the schedular ratings. 

The Board has previously recognized that the Veteran's testimony suggested that the knee disability caused marked interference with employment.  He reported frequent absences from work and the need to use sick leave.  The question is whether a higher extraschedular rating is needed to compensate for the loss in average earning capacity caused by the Veteran's disability.  See Kuppamala.  In this regard, the Veteran did not report a loss in earnings as the result of his absences and use of sick leave prior to November 2015.  The January 2010 examiner found that the Veteran's usual occupation was moderately impaired.  This evidence weighs against a finding that a rating in excess of 10 or 60 percent would be necessary to compensate for the loss of earning capacity prior to November 1, 2010 or after January 1, 2012.  Although the Veteran was been granted Social Security Administration (SSA) disability in May 2016, SSA findings are based on multiple disabilities and not just his left knee disabilities.

The record did not show any possible impairment of average earning capacity beyond that contemplated by the 60 percent rating since January 1, 2012.  A January 2013 VA examiner noted that the Veteran has chronic residuals of left knee replacement surgery consisting of severe painful motion or weakness.  While noting slightly more limitation of motion in the left knee, an August 2013 VA examiner indicated the Veteran has only intermediate degrees of residual weakness, pain, or limitation of motion.  A March 2016 VA examiner also noted the Veteran has intermediate degrees of residual weakness, pain or limitation of motion to his left knee.  Occasional use of a cane was noted for assistive devices, and the Veteran noted it was for back and bilateral knee pain.

The Board has considered the Veteran's statements, as well as the other statements of record, regarding difficulty standing, walking, and sleeping, as well as his subjective symptoms, including pain, weakness, stiffness and swelling, when determining what disability ratings are appropriate.  However, the Board concludes that the medical findings on examination are of greater probative value than those lay assertions, and finds that the 10 percent rating assigned for arthritis prior to November 1, 2010, and the 60 percent rating assigned for status post total knee replacement from January 1, 2012, adequately address the left knee symptomatology.

Thus, the Board finds that preponderance of the evidence is against the claim.  Reasonable doubt does not arise and the appeal must be denied.   38 U.S.C.A. § 5107(b) (West 2014).  

III.  TDIU

A TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central question is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability," not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran is service-connected for status post total left knee replacement, which is rated as 60 percent disabling, effective January 1, 2012; right knee osteoarthritis, rated as 10 percent disabling, effective September 24, 2012; lumbar spine spondylolysis, rated as 10 percent disabling, effective January 27, 2016; and degenerative left knee arthritis, rated as 10 percent disabling, effective April 11, 2008.  He has met the minimum percentage requirements for an award of TDIU set forth in 38 C.F.R. § 4.16(a), as of January 1, 2012.  The remaining inquiry is whether he was unable to secure or follow substantially gainful employment due to his service-connected disabilities.

The Veteran is currently not employed.  SSA records show that he reported he was last employed in November 2015.  Employment documentation lists his last working day as an environmental specialist as November 6, 2015.  He filed a claim for TDIU on January 27, 2016.

As previously noted, a January 2013 VA examiner documented severe painful motion or weakness in the Veteran's left knee.  While noting slightly more limitation of motion in the left knee, an August 2013 VA examiner indicated only intermediate degrees of residual weakness, pain, or limitation of motion, and also diagnosed the Veteran with a right knee condition secondary to his service-connected status post total left knee replacement with degenerative arthritis.  A March 2016 VA examiner noted the Veteran occasionally uses a cane as an assistive device for back and bilateral knee pain.

As an environmental specialist, the Veteran performed fieldwork, packing drums, moving pallets, and providing customer service.  He testified that he was falling every day at work, it was difficult for him to do a lot of the heaving moving and driving his job required; and he had difficulty going up and down stairs.  

The evidence of record supports a finding that the Veteran's service-connected disabilities have rendered him unemployable as of the date he stopped working.  Throughout the pendency of his TDIU claim, he has reported that the symptoms of his service-connected disabilities prevent him from functioning in his former employment as an environmental specialist.  He has had no other occupational experience since 1988.  

He has presented competent and credible testimony regarding the severity of his disabilities and its impact on his ability to continue to do work.  In this regard, the evidence suggests that the Veteran was unable to work consistently and maintain substantially gainful employment as an environmental specialist, due to his loss of balance due to a shortened left leg, difficulty climbing stairs, as well as his inability to drive for long periods of time and lift heavy drums and pallets.  

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107.

The Board finds that his service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his employment history.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a schedular rating in excess of 10 percent prior to November 1, 2010 for arthritis of the left knee is denied.

Entitlement to an extraschedular rating in excess of 10 percent for a left knee disability is denied.

Entitlement to a TDIU rating is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


